Order entered September 13, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01085-CV

                 MOMENTIS U.S. CORPORATION, ET AL., Appellants

                                             V.

                       PERISSOS HOLDINGS, INC., ET AL., Appellees

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-13-03025-M

                                          ORDER
       The Court has before it appellees’ September 11, 2013 unopposed motion to extend time

to file response brief. The Court GRANTS the motion and ORDERS appellees to file their brief

by October 14, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE